                 Case 3:18-cv-05003-JD Document 40 Filed 10/07/19 Page 1 of 15



     Todd M. Friedman (SBN 216752)
 1
     Adrian R. Bacon (SBN 280332)
 2   Meghan E. George (SBN 274525)
     Tom E. Wheeler (SBN 308789)
 3   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
 4
     Woodland Hills, CA 91367
 5   Phone: 877-206-4741
     Fax: 866-633-0228
 6   tfriedman@ toddflaw.com
 7   abacon@ toddflaw.com
     mgeorge@toddflaw.com
 8   twheeler@toddflaw.com
     Attorneys for Plaintiff
 9
                               UNITED STATES DISTRICT COURT
10                           NORTHERN DISTRICT OF CALIFORNIA
11   ABANTE ROOTER AND PLUMBING,                    Case No.: 3:18-cv-05003-JD
     INC., individually and on behalf of all others
12   similarly situated,                            PLAINTIFF’S FIRST AMENDED CLASS
                                                    ACTION COMPLAINT
13
     Plaintiff,
14                                                  DEMAND FOR JURY TRIAL
             vs.
15
     FIRST STANDARD FINANCIAL
16
     COMPANY, LLC.; FIRST STANDARD
17   FINANCE COMPANY, LLC.; and DOES 1
     through 10, inclusive, and each of them,
18
     Defendants.
19
20          Plaintiff, ABANTE ROOTER AND PLUMBING, INC., (“Plaintiff”), individually and
21   on behalf of all others similarly situated, alleges the following upon information and belief
22   based upon personal knowledge:
23                                    NATURE OF THE CASE
24          1.      Plaintiff brings this action individually and on behalf of all others similarly
25   situated seeking damages and any other available legal or equitable remedies resulting from the
26   illegal actions of FIRST STANDARD FINANCIAL COMPANY LLC and FIRST
27   STANDARD FINANCE COMPANY LLC (“Defendants”), in negligently, knowingly, and/or
28   willfully contacting Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone


                          FIRST AMENDED CLASS ACTION COMPLAINT
                                                  -1-
                 Case 3:18-cv-05003-JD Document 40 Filed 10/07/19 Page 2 of 15




 1   Consumer Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations,
 2   specifically the National Do-Not-Call provisions, thereby invading Plaintiff’s privacy.
 3                                    JURISDICTION & VENUE
 4          2.      Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff, a resident
 5   of California, seeks relief on behalf of a Class, which will result in at least one class member
 6   belonging to a different state than that of Defendant, a corporation licensed in New York, doing
 7   business within and throughout California. Plaintiff also seeks up to $1,500.00 in damages for
 8   each call in violation of the TCPA, which, when aggregated among a proposed class in the
 9   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction. Therefore, both
10   diversity jurisdiction and the damages threshold under the Class Action Fairness Act of 2005
11   (“CAFA”) are present, and this Court has jurisdiction.
12          3.      Venue is proper in the United States District Court for the Northern District of
13   California pursuant to 28 U.S.C. § 1391(b) and because Defendant does business within the
14   State of California and Plaintiff resides within the County of Alameda.
15                                             PARTIES
16          4.      Plaintiff, ABANTE ROOTER AND PLUMBING, INC. (“Plaintiff”), is a
17   corporation of the State of California, whose principal place of business is in the county of
18   Alameda and is a “person” as defined by 47 U.S.C. § 153 (39).
19          5.      Defendant, FIRST STANDARD FINANCIAL COMPANY LLC (“Defendant”)
20   is a financial services company, and is a “person” as defined by 47 U.S.C. § 153 (39).
21          6.      Defendant FIRST STANDARD FINANCIAL COMPANY, LLC is a New York
22   company, with its principal place of business registered with the New York Secretary of state at
23   40 Wall Street, 28th floor, New York, New York, 10005.
24          7.      Defendant, FIRST STANDARD FINANCE COMPANY LLC (“Defendant”) is
25   a financial services company, and is a “person” as defined by 47 U.S.C. § 153 (39).
26          8.      Defendant FIRST STANDARD FINANCE COMPANY, LLC is a New York
27   company, with its principal place of business registered with the New York Secretary of state at
28   40 Wall Street, 28th floor, New York, New York, 10005. Defendant FIRST STANDARD



                          FIRST AMENDED CLASS ACTION COMPLAINT
                                                   -2-
                  Case 3:18-cv-05003-JD Document 40 Filed 10/07/19 Page 3 of 15




 1   FINANCE COMPANY, LLC is registered and authorized to do business in California as
 2   STANDARD FINANCING.
 3           9.      Plaintiff is informed and believes, and based thereon alleges that Defendants
 4   FIRST STANDARD FINANCIAL COMPANY, LLC and FIRST STANDARD FINANCE
 5   COMPANY, LLC are affiliates, owned and operated as a joint enterprise, operating for the
 6   purpose of soliciting services by the same individuals and corporate entities.
 7           10.     The above named Defendants, and their subsidiaries and agents, are collectively
 8   referred to as “Defendants.” The true names and capacities of the Defendants sued herein as
 9   DOE DEFENDANTS 1 through 10, inclusive, are currently unknown to Plaintiff, who
10   therefore sues such Defendants by fictitious names. Each of the Defendants designated herein
11   as a DOE is legally responsible for the unlawful acts alleged herein. Plaintiff will seek leave of
12   Court to amend the Complaint to reflect the true names and capacities of the DOE Defendants
13   when such identities become known.
14           11.     Plaintiff is informed and believes that at all relevant times, each and every
15   Defendant was acting as an agent and/or employee of each of the other Defendants and was
16   acting within the course and scope of said agency and/or employment with the full knowledge
17   and consent of each of the other Defendants. Plaintiff is informed and believes that each of the
18   acts and/or omissions complained of herein was made known to, and ratified by, each of the
19   other Defendants.
20                                      FACTUAL ALLEGATIONS
21           12.     Beginning in or around April, 2018, and continuing through July of 2018,
22   Defendants contacted Plaintiff on Plaintiff’s cellular telephone numbers ending in -7511, -
23   1080, -5154, and -7447 in an attempt to solicit Plaintiff to purchase services from “Standard
24   Financing.”
25           13.     Plaintiff is informed and believes, and based thereon alleges
26           14.     Defendant used an “automatic telephone dialing system” as defined by 47
27   U.S.C. § 227(a)(1) to place its calls to Plaintiff seeking to solicit its services.
28           15.     Defendant contacted or attempted to contact Plaintiff from telephone numbers



                           FIRST AMENDED CLASS ACTION COMPLAINT
                                                       -3-
                 Case 3:18-cv-05003-JD Document 40 Filed 10/07/19 Page 4 of 15




 1   belonging to Defendant, including without limitation: (646) 880-8585, (646) 762-7357, and
 2   (347) 594-5609.
 3             16.    Defendant’s calls constituted calls that were not for emergency purposes as
 4   defined by 47 U.S.C. § 227(b)(1)(A).
 5             17.    During all relevant times, Defendant did not possess Plaintiff’s “prior express
 6   consent” to receive calls using an automatic telephone dialing system or an artificial or
 7   prerecorded voice on its cellular telephones pursuant to 47 U.S.C. § 227(b)(1)(A).
 8             18.    Further, three of Plaintiff’s cellular telephone numbers, ending in -1080, -7511,
 9   and -5154, were added to the National Do-Not-Call Registry on or about November 12, 2014,
10   August 27, 2009 and February 21, 2007, well over thirty (30) days prior to Defendant’s initial
11   calls to Plaintiff.
12             19.    In addition, Plaintiff requested numerous times that Defendant put its cellular
13   numbers on Defendant’s internal Do-Not-Call list. Despite such requests, Defendant continued
14   to call Plaintiff’s cellular telephones.
15             20.    Defendant placed multiple calls soliciting its business to Plaintiff on its cellular
16   telephones beginning on or about April of 2018 and continuing until on or about July 18, 2018.
17             21.    Such calls constitute solicitation calls pursuant to 47 C.F.R. § 64.1200(c)(2) as
18   they were attempts to promote or sell Defendant’s services.
19             22.    Plaintiff received numerous solicitation calls from Defendant within a 12-month
20   period.
21             23.    Defendant continued to call Plaintiff in an attempt to solicit its services and in
22   violation of the National Do-Not-Call provisions of the TCPA.
23             24.    Upon information and belief, and based on Plaintiff’s experiences of being
24   called by Defendant after being on the National Do-Not-Call list for several years prior to
25   Defendant’s initial call, and at all relevant times, Defendant failed to establish and implement
26   reasonable practices and procedures to effectively prevent telephone solicitations in violation of
27   the regulations prescribed under 47 U.S.C. § 227(c)(5).
28   ///



                            FIRST AMENDED CLASS ACTION COMPLAINT
                                                      -4-
               Case 3:18-cv-05003-JD Document 40 Filed 10/07/19 Page 5 of 15




 1                                      CLASS ALLEGATIONS
 2          25.     Plaintiff brings this action individually and on behalf of all others similarly
 3   situated, as a member the three proposed classes (hereafter, jointly, “The Classes”).
 4          26.     The class concerning the ATDS claim for no prior express consent (hereafter
 5   “The ATDS Class”) is defined as follows:
 6
                    All persons within the United States who received any
 7                  solicitation/telemarketing telephone calls from or on behalf of
                    “Standard Financing” to said person’s cellular telephone made
 8                  through the use of any automatic telephone dialing system or an
                    artificial or prerecorded voice and such person had not previously
 9
                    consented to receiving such calls within the four years prior to
10                  the filing of this Complaint

11
            27.     The class concerning the ATDS claim for revocation of consent, to the extent
12
     prior consent existed (hereafter “The ATDS Revocation Class”) is defined as follows:
13                  All persons within the United States who received any
14                  solicitation/telemarketing telephone calls from or on behalf of
                    “Standard Financing” to said person’s cellular telephone made
15                  through the use of any automatic telephone dialing system or an
                    artificial or prerecorded voice and such person had revoked any
16                  prior consent to receive such calls prior to the calls within the
17                  four years prior to the filing of this Complaint

18
            28.     The class concerning the National Do-Not-Call violation (hereafter “The DNC
19
     Class”) is defined as follows:
20
21                  All persons within the United States registered on the National
                    Do-Not-Call Registry for at least 30 days, who had not granted
22                  Defendant prior express consent nor had a prior established
23                  business relationship, who received more than one call made by
                    or on behalf of Defendant that promoted Defendant’s products or
24                  services, within any twelve-month period, within four years prior
                    to the filing of the complaint.
25
26          29.     Plaintiff represents, and is a member of, The ATDS Class, consisting of all
27   persons within the United States who received any solicitation telephone calls from Defendant
28   to said person’s cellular telephone made through the use of any automatic telephone dialing


                          FIRST AMENDED CLASS ACTION COMPLAINT
                                                    -5-
               Case 3:18-cv-05003-JD Document 40 Filed 10/07/19 Page 6 of 15




 1   system or an artificial or prerecorded voice and such person had not previously not provided
 2   their cellular telephone number to Defendant within the four years prior to the filing of this
 3   Complaint.
 4           30.     Plaintiff represents, and is a member of, The ATDS Revocation Class,
 5   consisting of all persons within the United States who received any solicitation/telemarketing
 6   calls from Defendant to paid person’s cellular telephone made through the use of any automatic
 7   telephone dialing system or an artificial or prerecorded voice and such person had revoked any
 8   prior express consent to receive such calls prior to the calls within the four years prior to the
 9   filing of this Complaint.
10           31.     Plaintiff represents, and is a member of, The DNC Class, consisting of all
11   persons within the United States registered on the National Do-Not-Call Registry for at least 30
12   days, who had not granted Defendant prior express consent nor had a prior established business
13   relationship, who received more than one call made by or on behalf of Defendant that promoted
14   Defendant’s products or services, within any twelve-month period, within four years prior to
15   the filing of the complaint.
16           32.     Defendant, its employees, and agents are excluded from The Classes. Plaintiff
17   does not know the number of members in The Classes, but believes the Classes members
18   number in the thousands, if not more. Thus, this matter should be certified as a Class Action to
19   assist in the expeditious litigation of the matter.
20           33.     The Classes are so numerous that the individual joinder of all of its members is
21   impractical. While the exact number and identities of The Classes members are unknown to
22   Plaintiff at this time and can only be ascertained through appropriate discovery, Plaintiff is
23   informed and believes and thereon alleges that The Classes includes thousands of members.
24   Plaintiff alleges that The Classes members may be ascertained by the records maintained by
25   Defendant.
26           34.     Plaintiff and members of The ATDS Class were harmed by the acts of
27   Defendant in at least one of the following ways: Defendant illegally contacted Plaintiff and
28   ATDS Class members via their cellular telephones thereby causing Plaintiff and ATDS Class



                           FIRST AMENDED CLASS ACTION COMPLAINT
                                                      -6-
               Case 3:18-cv-05003-JD Document 40 Filed 10/07/19 Page 7 of 15




 1   and ATDS Revocation Class members to incur certain charges or reduced telephone time for
 2   which Plaintiff and ATDS Class and ATDS Revocation Class members had previously paid by
 3   having to retrieve or administer messages left by Defendant during those illegal calls, and
 4   invading the privacy of said Plaintiff and ATDS Class and ATDS Revocation Class members.
 5          35.     Common questions of fact and law exist as to all members of The ATDS Class
 6   which predominate over any questions affecting only individual members of The ATDS Class.
 7   These common legal and factual questions, which do not vary between ATDS Class members,
 8   and which may be determined without reference to the individual circumstances of any ATDS
 9   Class members, include, but are not limited to, the following:
10                  a.     Whether, within the four years prior to the filing of this Complaint,
11                         Defendant made any telemarketing/solicitation call (other than a call
12                         made for emergency purposes or made with the prior express consent of
13                         the called party) to a ATDS Class member using any automatic
14                         telephone dialing system or any artificial or prerecorded voice to any
15                         telephone number assigned to a cellular telephone service;
16                  b.     Whether Plaintiff and the ATDS Class members were damaged thereby,
17                         and the extent of damages for such violation; and
18                  c.     Whether Defendant should be enjoined from engaging in such conduct in
19                         the future.
20          36.     As a person that received numerous telemarketing/solicitation calls from
21   Defendant using an automatic telephone dialing system or an artificial or prerecorded voice,
22   without Plaintiff’s prior express consent, Plaintiff is asserting claims that are typical of The
23   ATDS Class.
24          37.     Common questions of fact and law exist as to all members of The ATDS
25   Revocation Class which predominate over any questions affecting only individual members of
26   The ATDS Revocation Class. These common legal and factual questions, which do not vary
27   between ATDS Revocation Class members, and which may be determined without reference to
28   the individual circumstances of any ATDS Revocation Class members, include, but are not



                          FIRST AMENDED CLASS ACTION COMPLAINT
                                                   -7-
               Case 3:18-cv-05003-JD Document 40 Filed 10/07/19 Page 8 of 15




 1   limited to, the following:
 2                  a.      Whether, within the four years prior to the filing of this Complaint,
 3                          Defendant made any telemarketing/solicitation call (other than a call
 4                          made for emergency purposes or made with the prior express consent of
 5                          the called party) to an ATDS Revocation Class member, who had
 6                          revoked any prior express consent to be called using an ATDS, using any
 7                          automatic telephone dialing system or any artificial or prerecorded voice
 8                          to any telephone number assigned to a cellular telephone service;
 9                  b.      Whether Plaintiff and the ATDS Revocation Class members were
10                          damaged thereby, and the extent of damages for such violation; and
11                  c.      Whether Defendant and their agents should be enjoined from engaging in
12                          such conduct in the future.
13          38.     As a person that received numerous telemarketing/solicitation calls from
14   Defendant using an automatic telephone dialing system or an artificial or prerecorded voice,
15   after Plaintiff had revoked any prior express consent, Plaintiff is asserting claims that are
16   typical of The ATDS Revocation Class.
17          39.     Plaintiff and members of The DNC Class were harmed by the acts of Defendant
18   in at least the following ways: Defendant illegally contacted Plaintiff and DNC Class members
19   via their telephones for solicitation purposes, thereby invading the privacy of said Plaintiff and
20   the DNC Class members whose telephone numbers were on the National Do-Not-Call Registry.
21   Plaintiff and the DNC Class members were damaged thereby.
22          40.     Common questions of fact and law exist as to all members of The DNC Class
23   which predominate over any questions affecting only individual members of The DNC Class.
24   These common legal and factual questions, which do not vary between DNC Class members,
25   and which may be determined without reference to the individual circumstances of any DNC
26   Class members, include, but are not limited to, the following:
27                  a.      Whether, within the four years prior to the filing of this Complaint,
28                          Defendant or its agents placed more than one solicitation call to the



                           FIRST AMENDED CLASS ACTION COMPLAINT
                                                    -8-
               Case 3:18-cv-05003-JD Document 40 Filed 10/07/19 Page 9 of 15




 1                          members of the DNC Class whose telephone numbers were on the
 2                          National Do-Not-Call Registry and who had not granted prior express
 3                          consent to Defendant and did not have an established business
 4                          relationship with Defendant;
 5                  b.      Whether Defendant obtained prior express written consent to place
 6                          solicitation calls to Plaintiff or the DNC Class members’ telephones;
 7                  c.      Whether Plaintiff and the DNC Class member were damaged thereby,
 8                          and the extent of damages for such violation; and
 9                  d.      Whether Defendant and its agents should be enjoined from engaging in
10                          such conduct in the future.
11          41.     As a person that received numerous solicitation calls from Defendant within a
12   12-month period, who had not granted Defendant prior express consent and did not have an
13   established business relationship with Defendant, Plaintiff is asserting claims that are typical of
14   the DNC Class.
15          42.     Plaintiff will fairly and adequately protect the interests of the members of The
16   Classes. Plaintiff has retained attorneys experienced in the prosecution of class actions.
17          43.     A class action is superior to other available methods of fair and efficient
18   adjudication of this controversy, since individual litigation of the claims of all Classes members
19   is impracticable. Even if every Classes member could afford individual litigation, the court
20   system could not. It would be unduly burdensome to the courts in which individual litigation
21   of numerous issues would proceed. Individualized litigation would also present the potential
22   for varying, inconsistent, or contradictory judgments and would magnify the delay and expense
23   to all parties and to the court system resulting from multiple trials of the same complex factual
24   issues. By contrast, the conduct of this action as a class action presents fewer management
25   difficulties, conserves the resources of the parties and of the court system, and protects the
26   rights of each Classes member.
27          44.     The prosecution of separate actions by individual Classes members would create
28   a risk of adjudications with respect to them that would, as a practical matter, be dispositive of



                          FIRST AMENDED CLASS ACTION COMPLAINT
                                                    -9-
                  Case 3:18-cv-05003-JD Document 40 Filed 10/07/19 Page 10 of 15




 1   the interests of the other Classes members not parties to such adjudications or that would
 2   substantially impair or impede the ability of such non-party Class members to protect their
 3   interests.
 4           45.      Defendant has acted or refused to act in respects generally applicable to The
 5   Classes, thereby making appropriate final and injunctive relief with regard to the members of
 6   the Classes as a whole.
 7                                     FIRST CAUSE OF ACTION
 8                   Negligent Violations of the Telephone Consumer Protection Act
 9                                           47 U.S.C. §227(b).
10                     On Behalf of the ATDS Class and ATDS Revocation Class
11           46.      Plaintiff repeats and incorporates by reference into this cause of action each and
12   every allegation set forth above.
13           47.      The foregoing acts and omissions of Defendant constitute numerous and
14   multiple negligent violations of the TCPA, including but not limited to each and every one of
15   the above cited provisions of 47 U.S.C. § 227(b), and in particular 47 U.S.C. § 227 (b)(1)(A).
16           48.      As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b), Plaintiff
17   and the Class Members are entitled an award of $500.00 in statutory damages, for each and
18   every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
19           49.      Plaintiff and the ATDS Class and the ATDS Revocation Class members are also
20   entitled to and seek injunctive relief prohibiting such conduct in the future.
21                                   SECOND CAUSE OF ACTION
22         Knowing and/or Willful Violations of the Telephone Consumer Protection Act
23                                           47 U.S.C. §227(b)
24                    On Behalf of the ATDS Class and the ATDS Revocation Class
25           50.      Plaintiff repeats and incorporates by reference into this cause of action each and
26   every allegation set forth above.
27           51.      The foregoing acts and omissions of Defendant constitute numerous and
28   multiple knowing and/or willful violations of the TCPA, including but not limited to each and



                            FIRST AMENDED CLASS ACTION COMPLAINT
                                                     - 10 -
              Case 3:18-cv-05003-JD Document 40 Filed 10/07/19 Page 11 of 15




 1   every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular 47 U.S.C. § 227
 2   (b)(1)(A).
 3          52.     As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
 4   227(b), Plaintiff and the ATDS Class and the ATDS Revocation Class members are entitled an
 5   award of $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
 6   227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 7          53.     Plaintiff and the Class members are also entitled to and seek injunctive relief
 8   prohibiting such conduct in the future.
 9                                   THIRD CAUSE OF ACTION
10                 Negligent Violations of the Telephone Consumer Protection Act
11                                             47 U.S.C. §227(c)
12                                       On Behalf of the DNC Class
13          54.     Plaintiff repeats and incorporates by reference into this cause of action each and
14   every allegation set forth above.
15          55.     The foregoing acts and omissions of Defendant constitute numerous and
16   multiple negligent violations of the TCPA, including but not limited to each and every one of
17   the above cited provisions of 47 U.S.C. § 227(c), and in particular 47 U.S.C. § 227 (c)(5).
18          56.     As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c), Plaintiff
19   and the DNC Class Members are entitled an award of $500.00 in statutory damages, for each
20   and every violation, pursuant to 47 U.S.C. § 227(c)(5)(B).
21          57.     Plaintiff and the DNC Class members are also entitled to and seek injunctive
22   relief prohibiting such conduct in the future.
23                                  FOURTH CAUSE OF ACTION
24         Knowing and/or Willful Violations of the Telephone Consumer Protection Act
25                                          47 U.S.C. §227 et seq.
26                                       On Behalf of the DNC Class
27          58.     Plaintiff repeats and incorporates by reference into this cause of action each and
28   every allegation set forth above.



                           FIRST AMENDED CLASS ACTION COMPLAINT
                                                      - 11 -
                Case 3:18-cv-05003-JD Document 40 Filed 10/07/19 Page 12 of 15




 1             59.    The foregoing acts and omissions of Defendant constitute numerous and
 2   multiple knowing and/or willful violations of the TCPA, including but not limited to each and
 3   every one of the above cited provisions of 47 U.S.C. § 227(c), in particular 47 U.S.C. § 227
 4   (c)(5).
 5             60.    As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
 6   227(c), Plaintiff and the DNC Class members are entitled an award of $1,500.00 in statutory
 7   damages, for each and every violation, pursuant to 47 U.S.C. § 227(c)(5).
 8             61.    Plaintiff and the DNC Class members are also entitled to and seek injunctive
 9   relief prohibiting such conduct in the future.
10                                         PRAYER FOR RELIEF
11             WHEREFORE, Plaintiff requests judgment against Defendant for the following:
12                                      FIRST CAUSE OF ACTION
13                   Negligent Violations of the Telephone Consumer Protection Act
14                                            47 U.S.C. §227(b)
15                    As a result of Defendant’s negligent violations of 47 U.S.C. §227(b)(1),
16                    Plaintiff and the ATDS Class and ATDS Revocation members are entitled to
17                    and request $500 in statutory damages, for each and every violation, pursuant
18                    to 47 U.S.C. 227(b)(3)(B).
19                    An order for injunctive relief prohibiting such conduct by Defendants in the
20                    future.
21                    Any and all other relief that the Court deems just and proper.
22                                    SECOND CAUSE OF ACTION
23         Knowing and/or Willful Violations of the Telephone Consumer Protection Act
24                                            47 U.S.C. §227(b)
25                    As a result of Defendant’s willful and/or knowing violations of 47 U.S.C.
26                    §227(b)(1), Plaintiff and the ATDS Class and the ATDS Revocation Class
27                    members are entitled to and request treble damages, as provided by statute, up
28                    to $1,500, for each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B)



                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                      - 12 -
              Case 3:18-cv-05003-JD Document 40 Filed 10/07/19 Page 13 of 15




 1                  and 47 U.S.C. §227(b)(3)(C).
 2                 An order for injunctive relief prohibiting such conduct by Defendants in the
 3                  future.
 4                 Any and all other relief that the Court deems just and proper.
 5                                    THIRD CAUSE OF ACTION
 6                 Negligent Violations of the Telephone Consumer Protection Act
 7                                           47 U.S.C. §227(c)
 8                 As a result of Defendant’s negligent violations of 47 U.S.C. §227(c)(5),
 9                  Plaintiff and the DNC Class members are entitled to and request $500 in
10                  statutory damages, for each and every violation, pursuant to 47 U.S.C.
11                  227(c)(5).
12                 An order for injunctive relief prohibiting such conduct by Defendants in the
13                  future.
14                 Any and all other relief that the Court deems just and proper.
15                                  FOURTH CAUSE OF ACTION
16         Knowing and/or Willful Violations of the Telephone Consumer Protection Act
17                                           47 U.S.C. §227(c)
18                 As a result of Defendant’s willful and/or knowing violations of 47 U.S.C.
19                  §227(c)(5), Plaintiff and the DNC Class members are entitled to and request
20                  treble damages, as provided by statute, up to $1,500, for each and every
21                  violation, pursuant to 47 U.S.C. §227(c)(5).
22                 An order for injunctive relief prohibiting such conduct by Defendants in the
23                  future.
24                 Any and all other relief that the Court deems just and proper.
25                                             JURY TRIAL
26          62.     Pursuant to the Seventh Amendment to the Constitution of the United States of
27   America, Plaintiff is entitled to, and demands, a trial by jury.
28



                           FIRST AMENDED CLASS ACTION COMPLAINT
                                                     - 13 -
              Case 3:18-cv-05003-JD Document 40 Filed 10/07/19 Page 14 of 15




 1
     Respectfully Submitted this 7th Day of October, 2019.
 2                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3
                                          By:   /s/ Todd M. Friedman
 4                                              Todd M. Friedman
                                                Law Offices of Todd M. Friedman
 5
                                                Attorney for Plaintiff
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                         FIRST AMENDED CLASS ACTION COMPLAINT
                                                 - 14 -
             Case 3:18-cv-05003-JD Document 40 Filed 10/07/19 Page 15 of 15




 1                            CERTIFICATE OF SERVICE
 2   Filed electronically on this 7th Day of October, 2019, with:
 3
     United States District Court CM/ECF system
 4
 5   Notification sent electronically on this 7th Day of October, 2019, to:
 6
     Honorable James Donato
 7   United States District Court
 8   Northern District of California
 9   And all Counsel of Record as Recorded on the Electronic Service List.
10
11   This 7th Day of October, 2019
12
     s/Todd M. Friedman, Esq.
13   Todd M. Friedman
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                       FIRST AMENDED CLASS ACTION COMPLAINT
                                             - 15 -
